 



EXHIBIT 10.2
JOINDER TO SUBSIDIARY GUARANTY
     Each of the undersigned (each, a “Guarantor”) joins in the Subsidiary
Guaranty dated as of May 1, 2006 from the Guarantors named therein in favor of
the Holders, as defined therein, and (i) jointly and severally with the other
Guarantors under the Subsidiary Guaranty, guarantees to the Holders from time to
time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Obligations (as defined in Section 2 of the Subsidiary
Guaranty), (ii) accepts and agrees to perform and observe all of the covenants
set forth therein, (iii) waives the rights set forth in Section 5 of the
Subsidiary Guaranty, (iv) waives the rights, submits to jurisdiction, and waives
service of process as described in Section 11 of the Subsidiary Guaranty and
(v) agrees to be bound by all of the terms thereof and each represents and
warrants to the Holders that:
     (a) such Guarantor is validly existing and in good standing or equivalent
status under the laws of its jurisdiction of organization and has the requisite
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged;
     (b) such Guarantor has the requisite power and authority and the legal
right to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and
to perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;
     (c) the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
     (d) the execution, delivery and performance of this Joinder will not
violate any provision of any requirement of law or material contractual
obligation of such Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of such Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law;
     (e) except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Joinder;

 



--------------------------------------------------------------------------------



 



     (f) no litigation, investigation or proceeding of or before any arbitrator
or governmental authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
with respect to this Joinder, the Subsidiary Guaranty or any of the transactions
contemplated hereby or thereby;
     (g) the execution, delivery and performance of this Joinder will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or bylaws of such Guarantor or of any securities issued by such
Guarantor; and
     (h) after giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of such Guarantor is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) such Guarantor has received
reasonably equivalent value for executing and delivering this Joinder, (iii) the
property remaining in the hands of such Guarantor is not an unreasonably small
capital, and (iv) such Guarantor is able to pay its debts as they mature.
     Capitalized Terms used but not defined herein have the meanings ascribed in
the Subsidiary Guaranty. This Joinder shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Joinder to Subsidiary
Guaranty to be duly executed as of September 29, 2006.

                  EPSILON DATA MANAGEMENT, LLC,     a Delaware limited liability
company
 
           
 
  By:   /s/ Alan M. Utay    
 
           
 
  Name:   Alan M. Utay    
 
           
 
  Title:   Vice President    
 
           
 
                EPSILON MARKETING SERVICES, LLC,     a Delaware limited
liability company
 
           
 
  By:   /s/ John W. Scullion    
 
           
 
  Name:   John W. Scullion    
 
           
 
  Title:   President    
 
           
 
                ALLIANCE DATA FOREIGN HOLDINGS, INC.,     a Delaware corporation
 
           
 
  By:   /s/ John W. Scullion    
 
           
 
  Name:   John W. Scullion    
 
           
 
  Title:   President    
 
           

